Citation Nr: 0725289	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a skin condition, claimed as acne. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for right knee 
condition with arthritis.

6.  Entitlement to service connection for diabetes mellitus, 
type II, secondary to hypertension. 

7.  Entitlement to service connection for erectile 
dysfunction, secondary to hypertension. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2003, April 2004, and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2003, the RO concluded the veteran 
had not submitted new and material evidence sufficient to 
reopen his previously denied claim for service connection for 
a skin condition, claimed as acne.  In that same rating 
decision, the RO denied service connection for sinusitis, 
bronchitis, and hypertension.  In April 2004, the RO denied 
service connection for a right knee condition with arthritis.  
In April 2005, the RO denied service connection for diabetes 
mellitus, type II, and erectile dysfunction, both claimed as 
secondary to hypertension. 

The issues of service connection for hypertension, right knee 
condition with arthritis, diabetes mellitus, type II, and 
erectile dysfunction are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a December 1967 rating decision, the RO denied 
entitlement to service connection for a skin condition.  The 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement or perfect an appeal. 

2.  The evidence submitted subsequent to the December 1967 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for acne, 
nor does it raise a reasonable possibility of substantiating 
the claim.

3.  The medical evidence does not show that the veteran 
currently has a disability characterized by chronic 
sinusitis.  

4.  The medical evidence does not show that veteran currently 
has a disability characterized by chronic bronchitis.


CONCLUSIONS OF LAW

1. The December 1967 rating decision, in which the RO denied 
entitlement to service connection for a skin condition, is 
final. 38 U.S.C.A. 7105 (West 2002); 3.156, 20.1103 (2006).  

2.  New and material evidence has not been received since the 
December 1967 decision; therefore, the claim for service 
connection for a skin condition, claimed as acne, is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§§ 3.156 (2006).

3.  Chronic sinusitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  Chronic bronchitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective of the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue. See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  
The veteran seeks service connection for a skin condition, 
claimed as acne, which he contends is related to service.  
Service connection for a skin condition was previously denied 
in a December 1967 rating decision.  The relevant evidence 
considered in conjunction with the December 1967 decision 
included service medical records documenting treatment for 
acne vulgaris affecting the face in November 1966 and 
September 1967.  At separation, no conditions affecting the 
skin were noted, therefore, the veteran's claim was denied 
due to lack of residuals.  The veteran was notified of the 
decision; however, he did not submit a notice of disagreement 
or perfect an appeal.  

In September 2003 the RO determined the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection for a skin 
condition, claimed as acne.  

The evidence submitted since the last final denial includes 
private and VA medical records.  The medical evidence of 
record reflects no complaints of or treatment for acne.  The 
veteran's January 2005 VA treatment records indicate the 
veteran denied facial injuries or lesions during an 
examination of his head and face.  The medical evidence of 
record does not reflect a current diagnosis of acne. 

The aforementioned VA and private medical records are new, as 
this evidence was not previously submitted to agency decision 
makers.  However, the medical evidence submitted does not 
reflect a diagnosis of acne or treatment for a chronic skin 
condition affecting the veteran's face, thus the medical 
evidence submitted by the veteran is not material to the 
issue of service connection.  See Morton v. Principi, 3 Vet. 
App. 508 (1992).  As such, the medical records submitted by 
the veteran do not serve to reopen his claim.

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Service 
medical records document treatment for acne vulgaris.  
However, the veteran has not submitted medical evidence which 
reflects a current diagnosis of acne or treatment for a 
current disability characterized by acne on the veteran's 
face.  

For the aforementioned reasons, the appellant has not 
presented new and material evidence to reopen his claim of 
entitlement for VA benefits.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection

The veteran claims service connection for sinusitis and 
bronchitis, which he contends are related to service.  In 
order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

The first question for consideration in evaluating a service 
connection claim is whether the medical evidence demonstrates 
a current disability.  A review of the veteran's post-service 
medical records does not reflect complaints of or treatment 
for sinusitis.  The veteran's private medical records reflect 
treatment for an upper respiratory infection and bronchitis 
in January 1995. April 1995 medical records indicate the 
veteran's upper respiratory infection and bronchitis had 
resolved.  Although July 2003 medical records reflect a 
"history of bronchitis," the available medical evidence 
reflects no further complaints of or treatment for 
bronchitis. In fact, August 2005 VA medical records indicate 
the veteran denied cough, sputum, hemoptysis, wheezing, and 
dyspnea on examination.  

In summary, there is no medical evidence reflecting a current 
diagnosis of sinusitis.  Similarly, the veteran's upper 
respiratory infection with bronchitis resolved in April 1995 
and there is no evidence of subsequent treatment.  
Consequently, chronic sinusitis and bronchitis disabilities 
have not been demonstrated.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection and to reopen his previously denied claim 
in correspondence dated July 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  This notice was provided prior to adjudication 
of the claim in September 2003.  Because the claims have not 
been reopened and service-connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim.  The evidence is not sufficient to require an 
examination under 38 C.F.R. § 3.159(c)(4)(i).  There is no 
post-service diagnosis of bronchitis or sinusitis disability, 
and no competent evidence of a nexus to disease in service.

With regard to the veteran's application to reopen the claim 
for service connection for a skin condition, claimed as acne, 
VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Specifically, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  The Board also notes that 
the veteran has been informed through the letters of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.


ORDER

1.  New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a skin condition, claimed as acne, is denied. 

2.  Entitlement to service connection for sinusitis is 
denied.

3.  Entitlement to service connection for bronchitis is 
denied.


REMAND

The veteran contents that service connection is warranted for 
a right knee condition with arthritis on the basis that this 
disability is related to an in-service right knee injury.  
July 1967 service medical records indicate the veteran sought 
treatment for right knee pain after twisting the knee during 
a game of football.  The veteran reported that he first 
injured his right knee two years earlier while employed as a 
civilian.  The veteran reported reinjuring the knee the 
preceding year during physical training.  On examination, his 
right knee was very tender; however, no swelling was noted.  
X-rays revealed boney spur formation which could represent a 
reaction to his prior injury.  His treating physician 
diagnosed a right knee sprain and recommended physical 
therapy and whirlpool treatments.  The veteran reported 
trouble with his right knee on his October 1967 separation 
report of medical history; although no right knee conditions 
were noted on examination.  The veteran has submitted private 
and VA medical records reflecting a current diagnosis of 
osteoarthritis of the bilateral knees. 
 
The veteran also seeks service connection for hypertension, 
which he contends first manifested in service.  In this 
regard, the veteran reported a history of high blood pressure 
on his October 1967 personal report of medical history.  On 
examination, a history of transient hypertension not 
requiring medication was noted. The veteran has submitted 
private and VA medical records reflecting a current diagnosis 
of hypertension. 

Although the veteran has submitted several private opinion 
statements which relate his current diagnosis of hypertension 
to service, the aforementioned opinions are not probative of 
service incurrence.  In this regard, the veteran's private 
physicians have not reviewed the available service medical 
records prior to forming an opinion.  VA has the duty to 
assist the veteran in the development of his claim by 
providing him with an examination to determine whether his 
currently diagnosed hypertension is related to the transient 
hypertension noted at separation from service.  Similarly, VA 
has the duty to provide the veteran an examination to 
determine whether a medical nexus exists between his current 
right knee disability and the right knee injury treated in 
service.  

In addition, the veteran seeks service connection for 
diabetes mellitus, type II and erectile dysfunction, which he 
contends developed secondary to his hypertension.  For 
secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that the service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought. 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  If a nonservice-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  Id.  

The veteran has submitted VA and private medical records 
which reflect current diagnoses of diabetes mellitis, type II 
and erectile dysfunction.  There is no medical opinion of 
record which relates the veteran's diabetes mellitus, type II 
to hypertension.  However, the veteran has submitted several 
private medical opinion statements which relate his erectile 
dysfunction to his hypertension and diabetes.  The Board 
finds the issues of service connection for diabetes mellitus, 
type II and erectile dysfunction to be inextricably 
intertwined with the issue of service connection for 
hypertension.  Thus, adjudication of the veteran's claims for 
service connection on a secondary basis for diabetes 
mellitus, type II and erectile dysfunction will be held in 
abeyance pending further development of the veteran's claim 
for service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination to determine whether his 
currently diagnosed hypertension is at 
least as likely as not (that is, 
probability of 50 percent or better) 
related to the transient hypertension noted 
at separation from service.  Similarly, the 
examiner should determine whether his 
currently diagnosed right knee disability 
is at least as likely as not (that is, 
probability of 50 percent or better) 
related to the right knee injury documented 
in service.  The claim folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such review 
in the examination report.  The examiner 
should obtain any tests or studies deemed 
necessary for an accurate assessment.  

2. In the event that the examiner concludes 
that current hypertension is related to 
service, the examiner should also determine 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's diabetes 
mellitus, type II and erectile dysfunction 
are the result of, or have been increased 
by, his hypertension. 

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re-adjudicate the 
issues on appeal.  If any benefits sought 
remain denied, the claimant should be 
provided a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


